        Case 1:19-cv-04650-AJN-SN Document 56 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      9/2/2020


 Rafael Fox, et al.,

                       Plaintiffs,
                                                                              19-cv-4650 (AJN)
                –v–
                                                                                   ORDER
 Starbucks Corporation,

                       Defendant.



ALISON J. NATHAN, District Judge:

       In light of the extension of fact discovery granted by Judge Netburn, the case
management conference currently scheduled for September 18, 2020, is hereby adjourned to
October 9, 2020, at 3:15 p.m.

       SO ORDERED.


Dated: September 2, 2020                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
